Citation Nr: 0424730	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  04-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In March 2004, the veteran requested a Travel Board hearing.  
In April 2004, he canceled his request for a Travel Board 
hearing.

In July 2004, the veteran filed a motion to advance his 
appeal on the docket.  In August 2004, the Board granted this 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The September 2003 and January 2004 notification letters do 
not comply with certain notice requirements contained in the 
new section 5103(a), as implemented by new regulation 
§ 3.159(b).  In this regard, the letters do not clearly 
inform the veteran of the type of evidence necessary to 
substantiate the claim of service connection for a 
psychiatric disorder.

In a July 2004 letter appellant stated that he is receiving 
Social Security Administration disability benefits due to his 
psychiatric disorder.  He contends that the evidence does not 
include the psychological evaluation performed by Joyce Oates 
M.D., which led to approval of his disability claim.  In an 
August 2004 letter appellant stated that he is receiving VA 
counseling for his psychiatric disorder.  The evidence does 
not contain these records.  

The VA's duty to assist the appellant includes obtaining 
relevant medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) Appeals Management 
Center (AMC) for the following:  

1.  Furnish the veteran a development 
letter consistent with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  Such notice should 
specifically apprise the veteran (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide, 
and (4) a request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.  
The notification letter should also 
include the appropriate time limitation 
within which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment 
for a psychiatric disorder.  The 
appellant has already undergone a 
psychological evaluation, which was 
performed by Joyce Oates M.D.  He also 
stated that he is receiving VA counseling 
for his psychiatric disorder through the 
Salt Lake City VA Medical Center.  After 
obtaining any necessary authorization, 
should obtain these records.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results that fact should 
be noted in the claims file, and 
appellant should be so notified. 

3.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in that decision.

4.  Adjudicate the claim of service 
connection for a psychiatric disorder.  
If the benefit requested is not granted 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to appellant's claim.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


